Exhibit 10.1

 

CALI Building Office Tenancy Contract

 

Party A (the Leaser): Tianjin Binhai International Automall Co., Ltd.

Tel: 022-66275566 022-66275577

Party B (the Lessee): Tianjin Binhai Shisheng Trading Group Co., Ltd.

Tel: 66271559

 

In accordance with the Contract Law of the People’s Republic of China, Party A
and Party B, upon amicable consultation, hereby agree to enter into this
Contract for Party A’s renting the premises B and Party B’s accepting lease of
Party A’s Premises.

 

Article 1.

 

Party A guaranteed that the leased Premises can meet the requirements of the
relevant provisions of the State.

 

Article 2. Location, Area, Decoration and Facilities of the Premises

 

The Premises are located on the 21st ,22nd floor and Room 2006 of CALI Building,
No.188, Tianbao Avenue, Tianjin Free Trade Zone. The area of the leased office
is 1331.5 square meters in total. Details of area of each room, monthly rent and
monthly management fee see Appendix 1 Details of Area, Rent, and Management Fees
of Each Room.

 

1.Details of the existing office decoration and facilities, equipment please see
the Premises Handover Acceptance List. The premises are delivered to Party B
according to its current situation, when this contract signed, Party B has
conducted a field visit and inspection of the premises and the current situation
of the premises and facilities have been recognized.

 

2.Appendix 1 should be considered as acceptance basis of Party A delivering the
Premises to Party B according this Contract and Party B returning the Premises
to Party A when the leasing term expires.

 

3.The leasing purpose of the Premises is for office use.

 

Article 3.

 

Party A should provide real estate license, issued a valid proof of the right to
lease, identity certificate (business license) and other documents, Party B
should provide identity certificate (business license) documents. After
verification, the two Parties can copy each other’s documents to keep. All
copies are used for this lease only.

 



 1 

 

 

Article 4. Lease Term

 

1.The lease term of the Premises shall be thirty-six (36) months from April 1st
2016 to March 31st 2019. When rental term expires, Party A has right to take
back the Premises and Party B shall return the Premises on time.

 

2.Where Party B intends to renew the lease term upon expiration thereof, Party B
shall inform Party A in writing two (2) months (namely before January 1st 2019)
prior to the maturity of the lease term, and this Contract need to be re-signed
agreed by Party A. If Party B fails to submit written application to Party A
before January 1st 2019, the Contract should automatically terminate when
expired unless otherwise agreed by the two Parties.

 

Article 5. Payment terms of Rentals

 

1.The rental of the Premises is RMB 0.95 m2/day, RMB 38,473(Thirty-eight
Thousand Four Hundred and Seventy-three Yuan )/month;

 

2.When the Contract is signed, Party B shall pay the first phase rental and
deposit to Party A (namely the rental during April 1st 2016 to September 30th
2016 ) , of which the rental in the amount of RMB 230,838 (Two Hundred Thirty
Thousand and Eight Hundred Thirty-eight Yuan) and deposit in the amount of RMB
210,598 (Two Hundred Ten Thousand and Five Hundred Nighty-eight Yuan ).

 

3.The rental shall be payable every half a year.

 

4.Party A shall provide official invoice to Party B for rental and receipt for
deposit.

 

Article 6. Relevant Expenses in the Term of Lease

 

Party B shall pay the following expenses additionally:

 

During the lease period, the telephone charges and network fee and other
expenses shall be paid to the energy and communication department by Party B. If
Party B fails to pay the above costs, the consequences arising from where should
be borne by Party B itself.

 

Article 7. Deposit

 

1.Party B shall pay RMB 210,598 (Two Hundred Ten Thousand and Five Hundred
Nighty-eight Yuan ) to Party A as a warranty that Party B will perform this
Contract(Party A shall offer receipt). If Party B fails to pay the deposit
according to the Contract, Party A has the right to refuse delivering the
Premises.

 



 2 

 

 

2.After the contract expires or is terminated due to force majeure, Party B
shall return the premises intact and finish paying all the expenses; if Party B
registered the Premises as business registration address, its registration
address should be changed as another one. Otherwise, Party A shall have the
right to request correction and withheld Party B's deposit. If Party B fails to
change the registration address within one month from the date when lease term
terminated, Party B shall pay 2 times of the total amount of daily rent and
management fee which stipulated in the contract to Party A during the default
period. If the deposit is not sufficient to pay for the default fine of the
contract, Party A shall have the right to keep on recourse to Party B for the
deposit going to be deducted. The default period hereinto means the period from
the date when one month after lease term terminated to the date when Party B
actually change the registration address. Upon completion of the above items on
time, within 5 working days, Party A shall return the deposit to Party B without
interest.

 

3.If Party B is in breach of contract and shall be liable for default fine,
Party A shall have the right to deduct default fine which shall be borne by
Party B from the deposit directly so as to make a compensation for the actual
losses suffered by Party A. If the deposit is less than default fine or not
enough to compensate the loss of Party A, Party A shall have the right to keep
on recourse to Party B for the insufficient part.

 

4.If the deposit is less than the stipulated amount of the contract, Party A has
the right to notify Party B at any time to make a supplementary payment of the
deposit; Party B shall make up the amount of the deposit within 5 days after
receiving the notice. If Party B fails to make up overdue, Party B shall bear
the liability for breach of contract in accordance with the terms of the
contract.

 

Article 8. Amendment, Rescission and Termination of the Contract

 

1.Supplement or amendment may be made to this Contract upon unanimous
consultation of two parties hereto.

 

2.During the lease term, where Party B has one of the following acts, Party A
shall have the right to deduct all deposit, and Party A shall have the right to
cancel the contract and take back the leased Premises.

 

(1) Without the consent of Party A, sublet, lend or provide the using right of
the Premises to any Third Party in any other way.

 

(2) Without the consent of Party A, demolish or change the original structure of
the Premises.

 

(3) Damage the leased Premises, and fail to repair it within a reasonable period
of time offered by Party A.

 

(4) Without the consent of Party A, changing the leasing purpose appointed in
the Contract.

 

(5) Store dangerous goods or conduct illegal activities in the leased Premises.

 



 3 

 

 

3.If Party B is willing to continue the lease when the Contract expires, on
condition that Party A is still want to rent the Premises out after the expiry
of the lease, on an equal footing, Party B shall have the priority to lease the
Premises.

 

4.Party B should be informed three months earlier if Party A needs to sale the
Premises which had been leased to Party B during the leasing term. The Contract
can be terminated upon Party B’s consent; if Party B demands keep on performing
the contract, Party A shall negotiate with Premises buyer to sign leasing
contract with Party B and the rental should be the same price during the
original leasing term unless otherwise appointments have been made between
Premises buyer and Party B.

 

5.The Contract could not be performed for the reason of force majeure should be
terminated.

 

Article 9. Premises Delivery and Inspection when Withdraw

 

1. Party A shall ensure that the leased Premises itself and its affiliated
facilities and equipments can work normally.

 

2. The two Parties shall both participate in the inspection, any objections on
the decoration of hardware facilities and equipments should be put forward on
the spot.

 

3. Party B shall return the leased Premises and its affiliated facilities and
equipments to Party A after the leasing term expired or the Contract terminated.

 

4. Unless obtain the approval of Party A, Party B shall dismantle its added
attachments and make the Premises to be restored to its original state after
leasing term expired or the Contract terminated. Any damages on the Premises
arises during this procedure, Party B shall perform repair timely and bear the
repairing cost. If Party B fails to repair the Premises according requirements,
Party A shall take remedial measures on its own or by the Third Party, and the
expenses shall be borne by Party B. If Party A agrees to keep the added
attachments of Party B, Party B may not restore the Premises to its original
state, but Party A would not make any compensation to Party B about this affair.

 

Article 10. Premises Delivery

 

Party A shall deliver the leased Premises and the keys to Party B on March 24th
2016, and make the Premises in a vacant and available state

 



 4 

 

 

Article 11. Exemption Clauses

 

1. Due to force majeure, the contract cannot continue to be performed or cause
any loss, the two Parties do not assume responsibility for each other

 

2. Because of the national policy, the leased Premises need to be removed or
transformed, which cause any loss to the two Parties, neither party shall assume
responsibility to each other.

 

3. The Contract terminated for the reasons above, the rental should be
calculated according the actual using time, if less than I month, calculated as
number of days, retreat more fill less.

 

4. Force majeure refers to the objective circumstances which cannot be foreseen,
cannot be avoided and cannot be overcome.

 

Article 12. Contractual Dispute Settlement Method

 

Dispute arising from the performance of this Contract shall be settled through
consultation by two parties hereto; if no agreement can be reached, either party
hereto may bring the case in dispute to the people’s court of jurisdiction. In
case of any change in the jurisdiction of local people’s court on the case, two
parties agree to take the place where Premises situates as the place for
performance of this Contract, and the prosecutor shall initiate a proceeding at
such place where this Contract is performed.

 

Article 13.

 

This Contract shall come into effect upon signature and stamp by two parties
hereto and upon Party B’s payment of first phase rental, management fee and
deposit to Party A. In case this Contract is not in line with relevant contracts
previously executed by both parties hereto, this Contract shall prevail, and
such relevant contracts shall automatically be terminated.

 

Article 14. The Contract is made in 5 copies, Party A takes 3 copies and Party B
takes 2 copies.

 

Party A has proposed Party B pay particular attention to the appointments in the
Contract and makes full and accurate comprehension. Party B has carefully read
all the items stipulate in the Contract (including the Contract Appendix),
through Party A’s description and instruction, Party B has fully comprehended
the true meaning of contract items and has no objection to all contents. The
signing of the contract is the result of mutual agreement between the two
parties.

 

Article 15. Contract Appendix

 

All pending issues shall be regulated by the Supplementary Clauses which need to
be otherwise signed by both parties upon their negotiation. The Supplementary
Clauses and the Appendix shall be deemed as integral parts of this contract, and
have the same legal effect as the Contract.

 



 5 

 

 

Appendix of this Contract:

 

1.Appendix 1 Details of Area, Rent, and Management Fees of Each Room.

 

2.Appendix 2 Tenant Manual

 

3.Appendix3 CALI Building Office Management Contract

 

Party A: Tianjin Binhai International Automall Co., Ltd.   Party B: Tianjin
Binhai Shisheng Trading Group Co., Ltd.       TEL:  66275566   TEL:  66271559
FAX:  66275577   FAX:                             Accounts Bank:
                              Accounts Bank:                             Account
No.:                              Account No.:                            
Address: No.188, Tianbao Avenue, Tianjin Free Trade Zone   Address:
                                                       Contract Representative:
                             Contract Representative:
                            Date:                               Date:
                                        (signature and stamp)   (signature and
stamp)

 

 6 

 

 

APPENDIX 1

 

Details of area and rental, management service fee of each room Room No.  Area
(unit: square meter)   Monthly rental
(unit: RMB)   Monthly Management Service Fee
(unit: RMB)   Total amount of monthly rental and management service fee
(unit: RMB)  2006   137.3    3967    6891    10858  2101   210.3    6077  
 10554    16631  2102   44.4    1283    2228    3511  2103   61.4    1774  
 3082    4856  2105   51.4    1485    2580    4065  2106   106.6    3080  
 5350    8430  2107   52.4    1514    2630    4144  2108   46.1    1332  
 2314    3646  2109   67.7    1956    3398    5354  2110   160.4    4635  
 8050    12685  2201   393.5    11370    19749    31119  Total   1331.5  
 38473    66826    105299 

 

 

7

 

